Gardner, J.
1. It is contended by the defendant that the evidence at best shows only an attempt to commit the offense of operating a lottery, and that the evidence- being circumstantial is-insufficient as a matter of law to sustain a conviction. The defendant’s possession of the incriminating lottery paraphernalia, in connection with the other evidence in the case, is sufficient to sustain a conviction. Mills v. State, 71 Ga. App. 353 (30 S. E. 2d, 824).
2. The special ground in which contention is made that the evidence failed to show that the offense was committed within .the statute of limitation, and the special ground that the court erred in the admission of the lottery book, are without merit, under the-evidence in this case. Mills v. State, supra; Davis v. State, 70 Ga. App. 513 (28 S. E. 2d, 784).
The court did not err in overruling and dismissing the certiorari for any of the reasons assigned.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.